Citation Nr: 0636342	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945, and from October 1948 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The veteran was scheduled for a Travel Board Hearing in June 
2006; however, he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2006).  Accordingly, this veteran's request for a hearing is 
considered withdrawn.

In November 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  A current diagnosis of post-traumatic stress disorder is 
not demonstrated by the record.

2.  A current diagnosis of bilateral hearing loss is not 
demonstrated by the record.

3.  A current diagnosis of tinnitus is not demonstrated by 
the record.

4.  A current diagnosis of a right knee disorder is not 
demonstrated by the record.

5.  The veteran's osteoarthritis of the lumbosacral spine was 
first manifested many years after service and has not been 
medically related to his service. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2006).

2.  Bilateral hearing loss was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.655 (2006).

3. Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2006).

4.  A right knee disorder was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.655 (2006).

5.  Osteoarthritis of the lumbosacral spine was not incurred 
or aggravated in the veteran's active duty service; nor may 
it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The agency of original jurisdiction (AOJ) has satisfied its 
duties to notify and assist the veteran under 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002) and 38 C.F.R. § 3.159 (2006).  
Specifically, in correspondence dated in January 2002, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence in 
support of his claims that he wished VA to retrieve for him.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2002, the veteran responded by naming private 
physicians from whom he had received treatment.  When in 
April 2004, records had not yet been requested, VA asked the 
veteran to provide updated medical release forms for the 
specified doctors.  The veteran did not submit the updated 
forms; therefore, outstanding records were not able to be 
obtained.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
In the absence of the veteran's cooperation in obtaining 
private medical records, which VA cannot obtain without his 
permission, VA has no further obligations regarding these 
records.

VA also scheduled the veteran for examinations in conjunction 
with his claims, and contacted him in April 2004 to inform 
him that if he did not report to his exams, his claims would 
be rated on the available record.  In May 2004, the veteran's 
wife informed the VA Medical Center (VAMC) that he was unable 
to travel, unresponsive, and that she could not get him to 
the evaluations.  Attempts were made to schedule the veteran 
for his examinations at an outpatient clinic closer to his 
residence.  The Compensation and Pension clerk at the VAMC 
indicated that this was not possible.  A Decision Review 
Officer informed the veteran's representative, who agreed to 
ask the veteran whether he was able to be seen by a private 
examiner.  No immediate response was received, either from 
the veteran or his representative.  In September 2006, the 
veteran informed VA in writing that he would not report to 
any examinations scheduled.  Therefore, his claims will be 
decided on the record as it stands.  See 38 C.F.R. § 3.655 
(2006).

Although some of the veteran's service medical records are of 
record, to include treatment during his first period of 
service and his separation examination from his second 
period, it appears that some may be missing.  Under such 
circumstances, the VA has a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In that regard, the information 
of record indicates that efforts to obtain further service 
medical records were not successful.  With consideration of 
the facts set forth above, and in light of the apparent 
unavailability of portions of the service medical records, 
the Board is satisfied that its duty has been met and that 
reasonable efforts to reconstruct the veteran's service 
records have been made.  Additional developmental action is 
not warranted in this instance.

Service Connection

The veteran seeks service connection for five different 
disorders, which he contends are all related to his military 
service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Referable to the claims for service connection for post-
traumatic stress disorder (PTSD), bilateral hearing loss, 
tinnitus, and a right knee disorder, the record is negative 
for diagnoses of these disabilities.  The Court has 
specifically disallowed service connection where there is no 
present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
The medical evidence includes VA outpatient clinical records, 
dated from October 2001 to April 2004, as well as limited 
private treatment records dated in August 1995, October 1999, 
and February 2000.  No reference is made to tinnitus or a 
right knee disorder.  In April 2004, the veteran is noted to 
be "hard of hearing" but no actual audiological testing is 
of record.  For the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold at certain 
frequencies reaches a certain number.  38 C.F.R. 
§ 3.385 (2006).  Without those measurements, the disability 
is not found.  

Similarly, a PTSD screening test administered in conjunction 
with primary care visits was noted to be positive in January 
2002, as the veteran reported having a traumatic experience, 
being bothered by memories of it, feeling distant, and being 
on guard.  However, no psychological testing or other follow-
up was conducted, nor a diagnosis rendered.  Subsequent PTSD 
screens, in January 2003 and April 2004, were negative.  
Service connection for PTSD requires a current medical 
diagnosis of PTSD, presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2006).  Without 
that diagnosis, service connection is not warranted.

With respect to the veteran's claim for service connection 
for a low back disorder, the medical evidence of record does 
demonstrate that the veteran has a current diagnosis of 
osteoarthritis of the lumbosacral spine, and therefore 
satisfies the first element of service connection.  See 
magnetic resonance imaging (MRI) scan, August 1995; see also 
outpatient clinical record, April 2004.  Additionally, 
because the veteran is a combat veteran, his lay testimony of 
injuries sustained in service will be sufficient to establish 
an in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002).  He contends that while on a 
parachute mission in January 1945, he was coming down in a 
very large frozen sugar beet field in line with the furrows, 
when his feet straddled the peak of the furrow and went into 
he trenches and back up the other sides, injuring his lower 
back.  This is consistent with the veteran's service as a 
decorated combat pilot in the Army Air Forces.   Accordingly, 
the second element of service connection is established.

Pertinent case law, however, provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden, to 
include establishing whether there is a nexus to service, 
which requires competent medical evidence.  See Collette v. 
Brown, 82 F.3d 389, 392 (1996).

In this case, medical evidence of a nexus is not of record.  
A medical opinion must be sought if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

The question here, therefore, is whether the evidence 
indicates that there may be an association between the 
veteran's current osteoarthritis and his parachuting accident 
in service.  Such an indication will be found when there is 
"medical evidence that suggests a nexus but it too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  This 
record makes no such indication.  A nexus opinion has not 
been attempted by a qualified medical professional.  Nor is 
there credible evidence of continuity of symptomatology.  The 
veteran separated from service in January 1950.  The first 
evidence of complaints or treatment of record is in August 
1995, some forty-five years later.  Continuity is not 
established.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  The first evidence of arthritis in 
this case is the August 1995 MRI showing spinal stenosis.  
This is too remote from the veteran's separation for the 
presumption to apply.  

While the Board does not doubt the veteran's sincerity, it 
must rely on the record as it comes before it.  The 
preponderance of the evidence is found to be against the 
veteran's claims; therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a back disability is 
denied. 



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


